LATTIMORE, Judge.
This cause is one pending upon the dockets of this court wherein the accused is charged with the possession of intoxicating liquor for the purpose of sale, the prosecution being under the Dean Law (Pen. Code 1925, art. 666 et seq., as amended). Following what has been said by us in an opinion this day handed down in Guy Meadows v. State, 88 S.W.(2d) 481, the motion for rehearing is granted, the judgment of affirmance is set aside, the opinion rendered is withdrawn, and the judgment is now reversed and the prosecution ordered dismissed.